 Case 6:18-cv-02150-PGB-GJK Document 9 Filed 05/07/19 Page 1 of 2 PageID 33


                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

                                             Case No. 6:18-cv-2150
------------------------------------------------------------------------x
  BRADLEY HACKETT, individually and on behalf
  of all others similarly situated,

                                                  Plaintiff,




          -v.-
 FIORELLA INSURANCE AGENCY, INC.,
 John Does 1-25
                                              Defendant(s).
------------------------------------------------------------------------x


                                       NOTICE OF SETTLEMENT


        Notice is hereby given that Plaintiff Bradley Hackett and Defendant Fiorella Insurance

Agency, Inc. have settled this matter. The parties anticipate completing settlement documents

and filing a dismissal with the Court within the next sixty (60) days. The parties request that the

Court retain jurisdiction of this case during said sixty (60) day period.



DATED, this 7th day of May, 2019                               Respectfully Submitted,

                                                               ZEIG LAW FIRM, LLC

                                                               s/ Justin Zeig
                                                               Justin Zeig, Esq.
                                                               3475 Sheridan St, Ste 310
                                                               Hollywood, FL 33021
                                                               Phone: 754-217-3084
                                                               Fax: 954-272-7807
                                                               justin@zeiglawfirm.com
                                                               Attorneys for Plaintiff


                                                         1
 Case 6:18-cv-02150-PGB-GJK Document 9 Filed 05/07/19 Page 2 of 2 PageID 34



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
on May 7, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the Service
List below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
other authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.



                                               s/ Justin Zeig
                                               Justin Zeig, Esq.




                                                  2
